Filing Date: 07/17/2020
Claimed Priority Date: 08/30/2019 (Provisional 62/894,291) 
Applicant(s): Lee et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 11/19/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Invention (directed to a method of making a semiconductor structure), in the reply filed on 11/19/2021, is acknowledged. Applicant cancelled claims 17-20, added new claims 21-24, and indicated that claims 1-16 and 21-24 read on the elected Group Invention. The examiner agrees. Accordingly, pending in this application are claims 1-16 and 21-24.

Drawings

The drawings are objected to because, in Fig. 19, the lead line of reference character 90 points to the gate spacer rather than the CESL.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities: 
- Par. [0039], L. 3: amend to -- oxidize the first liner layer 64 into a dielectric layer--, for clarity.   
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:
- L.11: amend to -- etching the portions of the spacer layer and exposing the lateral ends of the second semiconductor layers--, for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US2020/0266060).

Regarding Claim 1, Cheng (see, e.g., Figs. 2-12 and associated disclosure) shows all aspects of the invention, including a method of manufacturing a semiconductor device, comprising:
- forming a fin structure (e.g., fin-like nanosheet structure 110-1) in which first semiconductor layers (e.g., sacrificial nanosheet layers 111, 113, 115, and 117 of SiGe) and second semiconductor layers (e.g., active nanosheet channel layers 112, 114, and 116 of Si) are alternately stacked (see, e.g., Figs. 2-3 and Par. [0044]-[0051])
e.g., dummy gate structure 130,132) over the fin structure (see, e.g., Figs. 4A-C and Par. [0053]-[0055])
- etching a source/drain region of the fin structure, which is not covered by the sacrificial gate structure, thereby forming a source/drain trench (e.g., trenches in S/D regions defining nanosheet stack structure 110-2) (see, e.g., Figs. 4A-C and Par. [0056])
- laterally etching the first semiconductor layers (e.g., 111, 113, 115, and 117) through the source/drain trench (see, e.g., Fig. 5 and Par. [0057]-[0058])
- forming an inner spacer layer (e.g., spacer 137A/137 or 138), in the source/drain trench, at least on lateral ends of the etched first semiconductor layers (see, e.g., Figs. 6-7 and Par. [0059]-[0060]; or Fig. 9 and Par. [0065]-[0066] respectively)
- forming a seeding layer (e.g., source/drain extension contacts 140, serving as a seed for the epitaxial growth of the epitaxial S/D layers 150) on the inner spacer layer (see, e.g., Fig. 8 and Par. [0041],[0059]-[0060])
- growing a source/drain epitaxial layer (e.g., source/drain layers 150) in the source/drain trench, wherein the growing of the source/drain epitaxial layer includes growing the source/drain epitaxial layer from the seeding layer (see, e.g., Fig. 10 and Par. [0041],[0067]-[0068])
Regarding Claim 2, Cheng (see, e.g., Fig. 9 and Par. [0065]-[0066]) shows that the seeding layer (e.g., 140) is partially embedded in the inner spacer layer (e.g., 138)
Regarding Claim 3, Cheng (see, e.g., Figs. 6-7 and Par. [0059]-[0060]) shows that the forming of the inner spacer layer includes:
e.g., 137A) in the source/drain trench, thereby covering lateral ends of the second semiconductor layers (e.g., 112, 114, and 116) (see, e.g., Fig. 6)
- partially removing the inner spacer layer to expose the lateral ends of the second semiconductor layers (see, e.g., Fig. 7)
Regarding Claim 10, Cheng (see, e.g., Figs. 11-12 and Par. [0072]-[0085]) shows:
- removing the sacrificial gate structure (e.g., 130,132), thereby forming a gate trench (e.g., open gate region 165)
- removing the first semiconductor layers from the gate trench, thereby exposing the second semiconductor layers in the gate trench (e.g., 111, 113, 115, and 117)
- forming a metal gate structure (e.g., HKMG structure 170) engaging the exposed second semiconductor layers

Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US2019/0067490).

Regarding Claim 1, Yang (see, e.g., Figs. 2 and 7-15; and associated disclosure) shows all aspects of the invention, including a method of manufacturing a semiconductor device, comprising:
- forming a fin structure (e.g., fin structure FS) in which first semiconductor layers (e.g., sacrificial layers 160 of SiGe) and second semiconductor layers (e.g., semiconductor layer 120 of Si) are alternately stacked (see, e.g., Figs. 7-8 and Par. [0048]-[0054])
e.g., dummy gate 128,130a) over the fin structure (see, e.g., Figs. 9-10 and Par. [0055]-[0057])
- etching a source/drain region of the fin structure, which is not covered by the sacrificial gate structure, thereby forming a source/drain trench (e.g., recesses in FS at opposing sides of the dummy gate) (see, e.g., Fig. 11 and Par. [0058]-[0060])
- laterally etching the first semiconductor layers (e.g., 160) through the source/drain trench (see, e.g., Fig. 12 and Par. [0061]-[0063])
- forming an inner spacer layer (e.g., interfacial layer 106 of SiGe), in the source/drain trench, at least on lateral ends of the etched first semiconductor layers (see, e.g., Fig. 13 and Par. [0032],[0064]-[0068])
- forming a seeding layer (e.g., liner layer 107a of Si) on the inner spacer layer (see, e.g., Fig. 13 and Par. [0032],[0064]-[0068])
- growing a source/drain epitaxial layer (e.g., epitaxial layers 107b-d) in the source/drain trench, wherein the growing of the source/drain epitaxial layer includes growing the source/drain epitaxial layer from the seeding layer (see, e.g., Fig. 13 and Par. [0032],[0064]-[0068])
Regarding Claim 2, Yang (see, e.g., Fig. 13) shows that the seeding layer (e.g., 107a) is partially embedded in the inner spacer layer (e.g., 106).
Regarding Claim 6, Yang (see, e.g., Fig. 13 and Par. [0033],[0064]-[0068]) shows that the growing of the source/drain epitaxial layer  (e.g., 107b-d) includes:
- growing a first epitaxial layer (e.g., 107b) directly from the seeding layer
e.g., 107c) directly from the first epitaxial layer, wherein the second epitaxial layer has a higher dopant concentration (e.g., of Ge) than that of the first epitaxial layer.
Regarding Claim 7, Yang (see, e.g., Par. [0032]) shows that the inner spacer layer (e.g., 106) includes germanium.
Regarding Claim 10, Cheng (see, e.g., Figs. 2,14-15 and Par. [0069]-[0077]) shows:
- removing the sacrificial gate structure (e.g., 128,130a), thereby forming a gate trench (e.g., opening portion OPa)
- removing the first semiconductor layers (e.g., 160) from the gate trench, thereby exposing the second semiconductor layers in the gate trench (e.g., 120)
- forming a metal gate structure (e.g., replacement structure 110,130) engaging the exposed second semiconductor layers

Allowable Subject Matter
Claims 11-16 and 21-24 are allowable.
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, comprising: depositing a first semiconductor layer in the source/drain trench; depositing a second semiconductor layer on the first 
Regarding claim 21, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, comprising: depositing a semiconductive material layer covering the spacer layer in the trench; partially removing the semiconductive material layer from portions of the spacer layer that are deposited on lateral ends of the second semiconductor layers; etching the portions of the spacer layer in exposing the lateral ends of the second semiconductor layers; and growing an epitaxial feature in the trench, wherein the growing of the epitaxial layer includes directly growing the epitaxial layer from remaining portions of the semiconductive material layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of manufacturing GAA transistors with inner spacers, and having some steps similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814